Collins, J.
August 20,1890, the day upon which the defendants’ money judgment was entered and docketed against William B. Clark, the title to the property in controversy stood of record in Clark. He had sold and had agreed to convey it to the W. B.' Clark Investment Company in November, 1887, and the company had from that time on assumed control over it by leasing the same, paying taxes, and making repairs upon the house. The deed of conveyance, in which the company was named grantee, was actually executed and delivered by Clark and his wife January 21, 1890, but this deed was lost, and never put on record. At the same time the company sold and by deed duly conveyed the property to the plaintiff, the deed being put on record April 11,1890. It having been discovered that the deed to the company was not of record, Clark and his wife duly conveyed the premises to the plaintiff October 20, 1892.
The court below found that about November 1, 1889, the investment company, by or through some one of its agents, verbally leased the premises to one Frank Saméis. He remained in actual possession until March, 1891, and was therefore in possession August 20, 1890, the day upon which the judgment was docketed. The tenant never knew who was the owner of the house and lot. From January, 1890, until July 1st of that year the rent was paid by the tenant’s wife, or by his brother, at the office of the company, which was also plaintiff’s office. About July 21st, the company having become insolvent, plaintiff removed its office to another place. After July 1st the rent was collected monthly by plaintiff’s agents from the tenant’s wife at the house, or from the brother at his place of business.
The judgment creditor had constructive notice at the time of the docketing of the judgment that Saméis was in possession of the property. He was thereupon charged with constructive notice of Saméis’ rights as a tenant, and of the rights and interests of the person from *364whom he leased. Wilkins v. Bevier, 43 Minn. 213, (45 N. W. 157.) We hare, then, to determine what the creditor would have learned had she inquired of Saméis, — what knowledge would naturally have been obtained had she sought it, — for with this she is chargeable. Had an inquiry been made by the -tenant, the creditor might have been informed that the owner’s name was not known; but she certainly would have been told that the tenant had rented from a certain person, and that part of the time the rent had been paid at an office jointly occupied by the investment company and the plaintiff, and that at that particular time the rent was collected either at the house or at the brother’s place of business by persons other than Clark, in whom the title appeared of record.
Unless the creditor could stop right there, making no further effort to ascertain the names and whereabouts of the persons who were thus assuming to act as owners of the house and lot, she must be held to have notice of what would naturally have been ascertained had she inquired of those persons as to their rights, and for whom they were acting when leasing and when collecting rent. It was undoubt edlv incumbent upon her, as it would have been on a purchaser, tó obtain information which was readily at hand, as to who made the lease and collected the rent. Had she made the inquiries of the persons who did this, she would have been told for whom they were acting, and this would have been notice of plaintiff’s claim to the property. Pursuing her inquiries a step further, she would have learned that the property had been sold to the investment company, and by it to the plaintiff. In fact, the deed from the investment company was then of record. All of this information was within her reach, the natural and ordinary result of pertinent inquiries; and she must be charged with it as fully as if it had actually been obtained.
We do not think that the fact that the debtor Clark was president of the investment company, and until about January 1, 1890, wa& president of the plaintiff corporation, and actually engaged in the conduct of its business, is of controlling importance.
Judgment reversed.
Buck, J., did not sit.
(Opinion published 59 N. W. 1085.)